Title: From James Madison to John Stark, 26 December 1809
From: Madison, James
To: Stark, John


Sir
Washington Decembr. 26. 1809
A very particular friend of your’s, who has been much recommended to my esteem, has lately mentioned you to me in a manner of which I avail myself to offer this expression of the sense I have always entertained of your character and of the part you bore as a Hero and a Patriot, in establishing the Independence of our country.
I cannot better render this tribute, than by congratulating you on the happiness you cannot fail to derive from the motives which made you a champion in so glorious a cause; from the gratitude shewn by your fellow citizens for your distinguished services; & especially from the opportunity which a protracted life has given you of witnessing the triumph of republican Institutions so dear to you, in the unrivalled prosperity flowing from them during a trial of more than a fourth of a century.
May your life still be continued as long as it can be a blessing; and may the example it will bequeathe never be lost on those who live after you.
J. M.
